EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Arthur Schaier (Reg. No. 37,715) on 25 March 2021.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A kit of components [[of]] for an erectable shed, the kit comprising:
twenty wall panels and ten side panels;
a plurality of supports comprising four splice posts, six corner posts, one right door top jamb, one right door bottom jamb, one left door top jamb and one left door bottom jamb configured for supporting the wall panels and side panels coupled thereto;
seven roof panels, configured to be coupled to at least one of the 

thirty-four inches in height, for providing access to the space perimetered by the 
wherein in an erected configuration, the space perimetered by the wall panels and side panels is at least 6 feet long by 40 inches wide, and a height of the erectable shed 
whereinin a storage configuration, the components of the erectable shed configured to be stored in a box having dimensions of no greater than 48 inches x 20 inches x 10 inches; and 
wherein the kit further comprises at least , two headers, two rear wall angles, two side wall angles, two gable angles, four horizontal door braces, four vertical door braces, one door astragal, three corner splice angles, four door jamb supports, four diagonal door braces, one right gable, two front headers, two roof right channels, two roof left channels, two fascia trim, one left gable, two stud splices and two channel splices.

6. (currently amended) The kit as claimed in claim 1, further comprising , at least sixty-three nuts, at least two hundred sixty-six screws, three washer sheets, one door handle, four hinges, two padlock eyelets, four corner caps, two plastic trim, three plastic corner trim, one latch spring, eight u-nuts, four door closure clips and two mounting plates.

7. (Currently Amended) A kit of components [[of]] for an erectable shed, wherein the kit comprises:

a plurality of supports comprising four splice posts, six corner posts, one right door top jamb, one right door bottom jamb, one left door top jamb and one left door bottom jamb configured for supporting the wall panels and side panels coupled thereto;
seven roof panels, configured to be coupled to at least one of the 
at least two doors formed from a plurality of door panels, each of the doors being at least thirty-four inches in height, for providing access to the space perimetered by the 
a box having dimensions of no greater than 48 inches x 20 inches x 10 inches, wherein said supports, said in a storage configuration of the erectable shed
wherein in an erected configuration, the space perimetered by the wall panels and side panels , and a height of the shed 
wherein the kit further comprises at least , two headers, two rear wall angles, two side wall angles, two gable angles, four horizontal door braces, four vertical door braces, one door astragal, three corner splice angles, four door jamb , four diagonal door braces, one right gable, two front headers, two roof right channels, two roof |eft channels, two fascia trim, one left gable, two stud splices and two channel splices.

8. (currently amended) A method of erecting an erectable shed utilizing the kit as claimed in claim 1, comprising the steps of:
removing all of the components of the erectable shed from the box; and 
constructing the erectable shed so as to have [[a]] the space perimetered by the wall panels and side panels of at least 6 feet long by 40 inches wide and wherein the height of the erected shed is at least 6 feet.

9. (currently amended) A method of erecting an erectable shed utilizing the kit as claimed in claim 7, comprising the steps of:
removing all of the components of the erectable shed from the box; and 
constructing the erectable shed so as to have [[a]] the space perimetered by the wall panels and side panels of at least 6 feet long by 40 inches wide and wherein the height of the erected shed is at least 6 feet.

10. (currently amended) A method of erecting an erectable shed utilizing the kit as claimed in claim 6, comprising the steps of:
removing all of the components of the erectable shed from the box; and
constructing the erectable shed so as to have [[a]] the space perimetered by the wall panels and side panels of at least 6 feet long by 40 inches wide and wherein the height of the erected shed is at least 6 feet.

, at least sixty-three nuts, at least two hundred sixty-six screws, three washer sheets, one door handle, four hinges, two padlock eyelets, four corner caps, two plastic trim, three plastic corner trim, one latch spring, eight u-nuts, four door closure clips and two mounting plates.

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a kit of components for an erectable shed having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration having the capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635